Name: Commission Regulation (EC) No 1367/1999 of 25 June 1999 amending Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31999R1367Commission Regulation (EC) No 1367/1999 of 25 June 1999 amending Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty Official Journal L 162 , 26/06/1999 P. 0031 - 0032COMMISSION REGULATION (EC) No 1367/1999of 25 June 1999amending Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2491/98(2), and in particular the first subparagraph of Article 8(3) thereof,(1) Whereas Article 4(1) of Commission Regulation (EC) No 1223/94(3), as last amended by Regulation (EC) No 1479/98(4), stipulates that certificates for cereals shall be valid until the end of the fifth month following that of application; whereas, by way of derogation therefrom, paragraph 2 of the same Article stipulates that advance-fixing certificates for durum wheat shall be valid until the end of the sixth month following that of application and that advance-fixing certificates for barley exported in the form of beer shall be valid until the end of the 11th month following that of application;(2) Whereas the validity of certificates for durum wheat exported unprocessed has been shortened to the end of the fourth month following that of application; whereas the derogation applicable to durum wheat exported in the form of goods not covered by Annex II should therefore be deleted;(3) Whereas malt is the principal raw material used for making beer; whereas the period of validity for certificates for barley exported in the form of beer should be adapted to the validity of certificates for malt, as laid down by Article 7 of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(5), as last amended by Regulation (EC) No 444/98(6);(4) Whereas the Management Committe for horizontal questions relating to trade in processed agricultural products not covered by Annex II to the Treaty has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In Article 4(2) of Regulation (EC) No 1223/94, point (c) is hereby deleted and point (a) is replaced by the following: "(a) With regard to barley exported in the form of beer falling within CN code 2203 or malt beer of an actual alcoholic strength by volume not exceeding 0,5 % vol falling within CN code 2202 90 10:- certificates applied for between 1 July and 31 October shall be valid until the end of the 11th month following that of application,- certificates applied for between 1 November and 30 April of the following calendar year shall be valid until the end of 30 September of that year;".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 309, 19.11.1998, p. 28.(3) OJ L 136, 31.5.1994, p. 33.(4) OJ L 195, 11.7.1998, p. 9.(5) OJ L 117, 24.5.1995, p. 2.(6) OJ L 56, 26.2.1998, p. 12.